Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gordon Gravelle appeals the district court’s order denying his motion to vacate the final arbitration award and granting Defendants’ motion to confirm the same. We have reviewed the record and find no reversible error. Accordingly, although we grant Gravelle leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Gravelle v. Kaba Ilco Corp., 5:13-cv-00160-FL, 2013 WL 5230355 (E.D.N.C. Sept. 16, 2013). *268We also deny Gravelle’s motion for leave to supplement. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.